I am not sure whether in this case it is necessary to determine whether Frazee was engaged in interstate commerce at the time of his injury if it is determined that at such time he was an employee and not a passenger. It appears that there were three sets of insurers. The plaintiff insured liability of the employer for an injury occurring in interstate work up to $5,000. Another group of insurers insured payment of a liability incurred in interstate commerce in excess of $5,000. Another group insured a liability incurred by virtue of negligent injuries to passengers. There is nothing in the record to indicate whether or not Bamberger carried insurance against liability for injuries to employees engaged in intrastate commerce.
We do not have the stipulation respecting the settlement of the claim in the record but in plaintiff's reply to the counterclaim it is alleged that the said agreement provided:
"that defendant, Bamberger Railroad Company, would compromise and settle the case of Frazee against Bamberger Railroad" and "on *Page 107 
behalf of other parties to the said agreement it was provided that if it shall be adjudged that the said Frazee was, at the time of his injury, engaged in the course of his employment with the defendant in interstate commerce then defendant, Bamberger Railroad, would be reimbursed to the extent of $5,000 by this plaintiff and for the balance of said payment by one group of Underwriters at Lloyd's London, and that if it should be adjudicated that Frazee was not, at the time of his injury, engaged in the course of his employment with the defendant in interstate commerce, then Bamberger Railroad Company would be reimbursed for the full amound of said payment by the other Underwriters at Lloyd's London."
Since Frazee's complaint predicated a claim for damages either for an injury suffered while working in interstate commerce or while a passenger and the claim was settled it may be that the issue which the agreement reserved for settlement was one of whether the injury occurred during a status of passenger or employee and if the latter that it must be presumed that it occurred in the employee's work in interstate commerce for such was the only claim settled respecting employment. It is very unlikely that the parties reserved the question as to whether, if the status at the time of the injury was found to be one of employee rather than passenger, the employment was inter- or intrastate commerce. For if it should be determined to be the latter none of the insuring groups here involved would have been liable. It is unlikely that the Bamberger Railroad would have paid the claim if it thought there was a possibility that in the suit for a declaratory judgment there would be permitted to be shown the fact that the injury was in intrastate commerce especially in the light of the fact that the settlement was on a claim, one arm of which was predicated on employment in interstate and not intrastate commerce. That would have left it at the mercy of an issue which might be resolved so as to exonerate all insurers. Therefore, I am inclined to hold that if it is determined that an employer-employee relationship was in being at the time of the injury it must be presumed that the Bamberger Railroad paid the claim on the assumption that the type of work in which Frazee was engaged at the time of the injury, was, by the *Page 108 
parties to the agreement, stipulated to be that named in the complaint — to wit, interstate in nature. In other words, the only issue was as to whether at the time Frazee was injured he was a passenger or an employee and if the latter it was assumed that he was in interstate employment. But if that is not a fair inference then certainly under the Erie Railroad case, Frazee carried with him during the quiescent hours of his travel a participation in both intra- and interstate work because it was a mixture or combination of work of both natures that he was traveling to perform. This makes it unnecessary to enter into the troublesome questions as to whether in a suit in which insurers and employer are the parties and the employee is not a party, the insurers or one of them could make the choice for the employee whose claim has been paid in the suppositions case where an injured employee has an opportunity for recourse under two laws, one pertaining to intrastate injuries and the other to interstate injuries or where he has recourse only in case he is injured in interstate commerce and no recourse if injured in intrastate commerce.
For the foregoing reasons I concur in the results of the prevailing opinion. *Page 109